DISMISS and Opinion Filed November 7, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-22-00698-CV

                    IN THE INTEREST OF K.W., A CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-55854-2017

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant appeals from the July 13, 2022 order denying his motion to recuse

the presiding judge. The record before this Court does not contain a final judgment.

The Court questioned its jurisdiction to review the recusal order and directed

appellant to file, by September 30, a letter brief addressing the Court’s concern. We

cautioned appellant that failure to comply may result in dismissal of the appeal

without further notice.    After granting appellant an extension to October 12,

appellant has failed to comply.

      With respect to an order denying a motion to recuse, this Court's appellate

jurisdiction is limited to review from the final judgment. TEX. R. CIV. P. 18a(j)(1)(A)

(“An order denying a motion to recuse may be reviewed only for abuse of discretion
on appeal from the final judgment.”). Because the trial court has not rendered a final

judgment, this Court lacks jurisdiction to review the recusal order.          See id.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220698F.P05




                                         –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

IN THE INTEREST OF K.W., A                On Appeal from the 468th Judicial
CHILD                                     District Court, Collin County, Texas
                                          Trial Court Cause No. 468-55854-
No. 05-22-00698-CV                        2017.
                                          Opinion delivered by Chief Justice
                                          Burns. Justices Pedersen, III and
                                          Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered November 7, 2022




                                    –3–